Citation Nr: 1402602	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-24 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred at Sparrow Hospital in September 2011. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1976.  The appellant is Sparrow Hospital, the private medical facility that treated the Veteran in September 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan, which, in pertinent part, denied the claim for reimbursement of private medical services rendered to the Veteran at Sparrow Hospital in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  In September 2011, the Veteran was treated at Sparrow Hospital, a private medical facility and the appellant in this case, for alcohol-induced seizures.  The appellant's claim for reimbursement of private medical expenses was denied in February 2012 on the basis that a VA facility was readily available. 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725 (West 2002) (the Veterans Millennium Health Care and Benefits Act).  In order to establish reimbursement of private treatment under 38 U.S.C.A. § 1725, the record must establish (among other criteria) that a VA or other Federal facility/provider was not feasibly available and at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

The current record before the Board is not adequate to determine whether a VA or other Federal facility was feasibly available to treat the Veteran in September 2011 or whether he was enrolled in the VA health care system at that time.  A remand is necessary to develop evidence regarding these two facts.  

Accordingly, the case is REMANDED for the following action:

1.  Develop any necessary evidence to determine whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of private emergency treatment in September 2011.  

2.  Then, request an opinion from an appropriate VA administrator concerning whether a VA or other Federal facility was available to treat the Veteran in September 2011.  In addressing this question, the VA administrator may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.  The VA administrator must be provided with a copy of the claims file, including any additional records secured on remand.  A clear rationale for the opinion must be provided by the VA administrator.

3.  Readjudicate the claim on appeal with consideration of all new evidence.  If the claim is not granted, issue a supplemental statement of the case to the appellant before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


